Citation Nr: 9926487	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-00 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right leg disability, claimed to have been caused by exposure 
to ionizing radiation.

2.  Entitlement to service connection for a seizure disorder, 
claimed to have been caused by exposure to ionizing 
radiation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from December 1943  to 
October 1947.  Documentation contained in his file shows that 
he participated in the Operation Crossroads, Test Able, and 
Test Baker atomic bomb testing in 1946.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in January 1996, when it was remanded for 
additional evidentiary development.  Such development has 
been accomplished and the case is once again before the Board 
for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The newly-submitted evidence does not tend to show a 
relationship of any kind between the veteran's right leg 
symptomatology and his period of service.

3.  The evidence of record does not show a medical 
relationship between the veteran's seizure disorder and 
radiation exposure in service or to service in any other way.


CONCLUSIONS OF LAW

1.  The veteran has not presented new and material evidence 
to warrant reopening the previously-denied claim for 
entitlement to service connection for a right leg disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998). 

2.  The claim for entitlement to service connection for a 
seizure disorder is not well-grounded.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1154, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends service connection for a disability 
described as restless leg syndrome is warranted.  He asserts 
he has submitted new and material evidence sufficient to 
warrant reopening this previously-denied claim and requests 
that the VA perform a de novo review, considering all the 
evidence of record.  The veteran also contends service 
connection is warranted for a seizure disorder.  He asserts 
that both disabilities were caused by or related to exposure 
to ionizing radiation when he participated in atomic bomb 
testing.  


Laws and regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  38 C.F.R. § 3.303.  

Service connection may be granted for epilepsy on a 
presumptive basis when manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Specific laws and regulations govern claims based upon 
exposure to ionizing radiation and herbicides.  See 
38 U.S.C.A. § 1101, 1112, 1116, 1154; 38 C.F.R. §§ 3.307, 
3.309, 3.311.  A disease associated with exposure to 
radiation listed in 38 C.F.R. § 3.309 will also be considered 
to have been incurred in service under the circumstances 
outlined in that section.  Specifically, if a veteran, while 
on active duty, active duty for training, or inactive duty 
training, participated in a radiation-risk activity, as 
defined by regulation, the following diseases shall be 
service connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied:  Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d).

A radiation-risk activity is defined as a) onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, b) the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946, c) 
internment as a prisoner of war in Japan (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d)(ii).  "Onsite 
participation" is specifically defined as:  a) presence at a 
test site, or performance of official military duties in 
connection with ships, aircraft, or other equipment used in 
direct support of a nuclear test during the official 
operational period of an atmospheric nuclear test, b) 
presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test 
during the six month period following the official 
operational period of an atmospheric nuclear test, c) service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951, through July 1, 1952; 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
though April 30, 1959, d) assignment to official military 
duties at Naval Shipyards involving the decontamination of 
ships that participated in Operation Crossroads.  38 C.F.R. 
§ 3.309(d)(iv).

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. § 3.311(b)(2), or if 
the claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease, if 
the requirements of 38 C.F.R. § 3.311(b)(1) have been met.  
Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following:  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum and lymphomas other than Hodgkin's disease.  38 C.F.R. 
§ 3.311(b)(2).

The Court of Appeals for the Federal Circuit has held that a 
claimant must be given the opportunity to prove that exposure 
to ionizing radiation during service actually caused the 
claimed disability, thereby warranting service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), which 
provides that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (1994).


Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right leg disability, claimed to have been caused by exposure 
to ionizing radiation.

A final decision cannot be reopened unless new and material 
evidence is presented.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  For this 
purpose, the credibility of evidence, although not its 
weight, is to be presumed.  Once the claim is reopened, the 
presumption of credibility no longer applies.  Justus v. 
Principi, 3 Vet. App. 510 (1992). 

While this case was pending, the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the U.S. 
Court of Appeals for Veterans Claims (Court) Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) had "overstepped its 
judicial authority" by adopting a social security case law 
definition of "new and material evidence," rather than 
deferring to the "reasonable interpretation of an ambiguous 
statutory term established by [VA] regulation."  The Court 
of Appeals for the Federal Circuit further held that the 
Court's "legal analysis may impose a higher burden on the 
veteran before a disallowed claim is reopened" as to what 
constitutes "material evidence", and remanded the case for 
review under the Secretary's regulatory definition of "new 
and material evidence."  Hodge, 155 F.3d at 1364.

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if:  (i) 
it was not of record at the time of the 
last final disallowance of the claim and 
is not merely cumulative of evidence of 
record; (ii) it is probative of the issue 
at hand; and if it is 'new' and 
'probative' (iii) it is reasonably likely 
to change the outcome when viewed in 
light of all the evidence of record.  
Hodge, 155 F.3d at 1359. 

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.'  
Id. at 1363 (citing Colvin, 1 Vet. App. 174).

Citing pertinent regulatory history, the Court of Appeals for 
the Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.  
Id. 

Since Hodge, the Court recently set forth a three-step 
analysis to be followed in adjudicating applications to 
reopen previously denied claims.  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board and 
adjudicators must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally-denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board and adjudicators must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened (as distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  Third, if the claim is well grounded, the Board and 
adjudicators may then proceed to evaluate the merits of the 
claim but only after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999).


History of the case

The report of the general medical examination conducted in 
December 1943 upon the veteran's entrance into service 
reveals that the veteran's nervous system, including his 
reflexes, was considered to have been normal at that time.  
His extremities were judged to have been normal as well, 
although it was noted that he had knock knees and pes cavus, 
resulting in an increased carrying angle.  When he re-
enlisted in November 1945, his nervous system and extremities 
were again deemed to have been normal upon clinical 
examination.  Neither knock knees nor pes cavus were noted 
upon the November 1945 examination report.  The report of the 
medical examination conducted in October 1947, pursuant to 
his discharge from service reflects normal extremities, and a 
normal nervous system, including reflexes of the knees and 
ankles.  The examiners specifically indicated that there were 
no abnormalities or defects found upon examination and stated 
that the veteran was physically qualified for discharge.  

Following his discharge from service, the veteran filed an 
application for outpatient dental treatment in September 
1948.  Other than dental problems, no complaints or 
disabilities are reflected in the claims file until March 
1980, when the veteran filed a claim for entitlement to 
service connection for "radiation exposure."  In connection 
with this claim, the RO verified the veteran's participation 
in the Operation Crossroads, Test Able, and Test Baker atomic 
bomb testing in 1946.  

The RO also solicited records of medical treatment subsequent 
to service pursuant to the March 1980 claim.  There are no 
complaints or findings regarding any disability of the right 
leg contained in any of the private medical records 
reflecting the veteran's medical care between 1958 and 1973.  
According to the report of a March 1964 medical examination 
conducted in conjunction with the veteran's application for a 
private life insurance policy, the veteran did not have any 
brain or nerve disease, epilepsy, or other nervous disorder, 
and he did not have any body deformity. 

The first report of a right leg problem contained in the 
claims file is in the report of July 1981 VA evaluation 
pursuant to the claim for radiation exposure.  The examiner 
noted an abnormal neurological examination with atrophic 
changes of the right gastrocnemius muscle.  The veteran 
underwent further neurological evaluation of this finding in 
September 1981.  According to this report, the veteran 
reported a twenty-five year history of deep pains in both 
calves.  After neurological evaluation and examination, the 
examiner provided a diagnostic impression of a "normal 
exam," but commented that the veteran's symptoms seemed to 
best fit diagnostically as a variant of restless leg syndrome 
though his sensation was not typical.

The veteran then filed an October 1981 claim for entitlement 
to service connection for a "possible variant of restless 
leg syndrome due to radiation exposure between June 1946 and 
October 1946."  By rating decision of January 1982, the RO 
denied service connection on the basis that the claimed 
condition was first noted at a time too remote from service 
to be related thereto.  The veteran was notified of the 
denial by letter of February 1982.  He did not appeal this 
decision and it thus became final one year after he was 
notified of the decision.  38 C.F.R. § 20.302.

In October 1986, the veteran's representative filed a claim 
to reopen the previously-denied claim for service connection.  
Attached to the claim was a letter, dated in July 1982, from 
the veteran's physician, S.T.R., MD, indicating that the 
veteran had atrophy of the right calf and an absent ankle 
jerk.  The letter also intimated that the VA diagnosis of 
restless leg syndrome may not have been entirely appropriate.  
By decision of March 1987, the RO confirmed the previous 
denial.  The veteran was notified of the decision the same 
month.

By letter of October 1990, the veteran requested re-
examination for the purpose of reopening his claim for 
entitlement to service connection for radiation exposure and 
restless leg syndrome.  The RO issued a confirmed rating 
decision in November 1990, holding that the veteran had not 
submitted new and material evidence to warrant reopening the 
previously-denied claim.  The veteran was notified of this 
decision in December 1990.

The veteran submitted a formal application for compensation 
for "radiation exposure" in February 1992.  In February 
1993, the RO issued another confirmed rating decision, again 
holding that the veteran had not submitted new and material 
evidence to warrant reopening the previously-denied claim.  
The veteran was notified of this decision in March 1993.  

In March 1993, the veteran submitted a letter in which he 
asserted his seizure disorder was related to his radiation 
exposure in service.  The RO denied a claim for entitlement 
to service connection for a seizure disorder by rating 
decision of April 1993.  The RO apparently interpreted the 
March 1993 letter as a notice of disagreement with the 
February 1993 decision as well, as in April 1993 they issued 
a Statement of the Case pertaining to the issue of whether 
new and material evidence had been submitted to reopen the 
previously-denied claim for entitlement to service connection 
for right restless leg syndrome.  Thereafter, the veteran 
perfected timely substantive appeals as to both issues.

A June 1993 letter from Dr. S.T.R., MD, the veteran's private 
physician, indicates that when he first began treating the 
veteran, in 1982, the veteran had evidence of an old lumbar 
radiculopathy in the form of objective atrophy of the right 
calf and absent right ankle jerks.  According to the 
physician, the veteran did not complain of pain at that time, 
however.  He did not have pain until he suffered a grand mal 
seizure in November 1992, in which he fractured his L1 & L2 
vertebra.  After the seizure, he experienced radicular pain 
going into the right thigh, as well as a decreased right knee 
jerk and decreased right quadriceps strength.  The physician 
concluded that after the seizure the veteran had had an 
exacerbation of L3-related sciatica involving the right leg.  
The physician also noted that the veteran had reported the 
right leg atrophy dated back to his military career.

A copy of a report reflecting electromyography testing 
conducted in December 1980 was added to the record in 1996.  
According to this report, the muscles of the veteran's right 
leg were deemed electrodiagnostically normal at that time.   

In conjunction with the instant attempt to reopen the 
previously-denied claim, the veteran also submitted copies of 
private medical treatment records, VA medical treatment 
records, and private hospitalization records.  None of the 
information contained in these records, other than that 
summarized above, is relevant to the issue on appeal, 
however.


Analysis

Essentially, the original January 1982 denial-the only 
decision rendered on the merits of the case, was premised 
upon the absence of a demonstrated nexus between the 
veteran's right leg disorder and his period of service.  
Thus, for any newly-submitted evidence to bear directly and 
substantially upon the specific matter under consideration, 
such evidence would have to tend to show a relationship, or 
nexus, between the veteran's right leg symptomatology and 
service.  

A review of the evidence submitted by the veteran in support 
of his attempt to reopen the previously-denied claim for 
entitlement to service connection fails to reveal any 
document or piece of evidence which meets this criteria.  
None of the evidence of record relates the veteran's right 
leg symptomatology to service or to radiation in service.  
Although the veteran's private physician noted in 1993 that 
the veteran had provided a history of right leg atrophy 
dating back to his time in service, this statement is not 
consistent with the contemporaneous evidence of record, which 
was considered previously by the RO.  Specifically, the 
report of the veteran's discharge examination does not 
reflect any right leg atrophy; nor does the report of the 
1964 life insurance examination.  Furthermore, the physician 
made it clear that he was only repeating the veteran's 
reported history, rather than providing his own medical 
opinion as to the date of onset of the right leg atrophy.  A 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).

The December 1980 report of electromyography testing was not 
of record when the previous final RO decisions were rendered 
and would appear to be relevant, as it provides medical 
information regarding the veteran's right leg.  However, 
because it tends to show that the veteran's right leg 
musculature was normal in 1980, it can not be considered 
material to the veteran's attempt to reopen the claim, as it 
would thus tend to weigh against, rather than for the 
veteran's position in the case.  

In summary, the newly-submitted evidence which is neither 
cumulative nor redundant, is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  It does not tend to show a relationship, or nexus 
of any kind, between the veteran's right leg symptomatology 
and service, including any radiation exposure in service.  As 
such, it cannot be considered new and material as would 
warrant reopening the veteran's claim for entitlement to 
service connection for a right leg disorder.  Thus, under the 
paradigm defined by the Court in Elkins, because the Board 
has concluded that the newly-submitted evidence is not 
material to the veteran's claim, the claim will not be 
reopened and no further analysis is required or permitted.

We note that the veteran's representative requests a remand 
to allow the RO to initially consider the veteran's claim in 
light of the new post-Hodge legal standard.  However, upon 
review of the evidence of record, the Board is of the opinion 
that no prejudice will accrue to the veteran by our 
application of a slightly different, slightly more liberal 
standard of review.  Because of the nature of the factual 
situation presented, notably, the absence of any evidence 
tending to show a nexus between the veteran's current 
disability and service, the instant appeal before the Board 
does not present a factual situation which falls in between 
the metaphoric pre and post-Hodge sidewalk cracks defined by 
the Federal Circuit.  




Entitlement to service connection for a seizure disorder, 
claimed to have been caused by exposure to ionizing 
radiation.

Medical evidence contained in the veteran's claims file shows 
that he initially suffered a generalized seizure or 
convulsion in 1992.  He reported to the hospital in May 1992, 
after having experienced a seizure.  At that time, his wife 
reported that he had had a similar episode three months 
previously.  There is some indication contained in the 
reports reflecting this hospitalization that the veteran's 
treating physicians attributed the seizure disorder, at least 
in part, to excessive alcohol consumption over the years.  In 
November 1992, he suffered a grand mal seizure, during which 
he sustained a compression fracture of the L1 and L2 
vertebrae.  His doctors prescribed seizure-control medication 
at that time and he has continued to take it since.

According to a February 1996 statement submitted by S.T.R., 
MD, who reported having treated the veteran since 1982; the 
veteran's grand mal seizure in 1992, "could possibly be 
related to radiation at the bikini, et al."  The RO then 
requested clarification of this statement from Dr. R., to 
include an explanation of the medical and/or scientific basis 
for the conclusion.  In December 1996, Dr. R. submitted 
another statement as follows:  "I cannot provide this, 
because I know of no such basis."

There is no evidence indicating, and indeed the veteran has 
not asserted, that his seizure disorder became manifest 
during service or within one year of service.  Rather, the 
evidence shows that he experienced the initial seizure more 
than forty years subsequent to his discharge from service.  
Thus, service connection on a direct basis or presumptive 
basis under the provisions of 38 U.S.C.A. §§ 1110, 1112, 1113 
is not warranted.  Similarly, epilepsy and other seizure 
disorders are not included in the list of regulatorily-
defined diseases which have been shown to result from 
radiation exposure.  Thus, presumptive service connection 
under the provisions of 38 C.F.R. § 3.309 is not warranted 
either.

Rather, the veteran bases his claim upon the liberalizing 
provisions of 38 C.F.R. § 3.303(d).  His argument, 
essentially, is that he was exposed to radiation during 
service and later developed a seizure disorder as a direct 
result.  Since he is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his current medical condition or any questions 
regarding medical causation, however.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The evidence thus shows that while in service the veteran 
participated in Operation Crossroads, Test Able, and Test 
Baker, which as defined by current governing regulation, are 
considered radiation-risk activities.  However, he does not 
suffer from a radiogenic disease, as defined by regulation, 
and his seizure disorder has not been otherwise medically 
linked to exposure to radiation.  Although his private 
physician had initially speculated that the veteran's 
seizures may have been related to radiation exposure, when 
the RO requested that he clarify the medical or scientific 
basis for his statement, he indicated that he was not aware 
of any medical or scientific basis supporting such a 
conclusion.  The record does not contain any other medical 
evidence supporting a finding that a seizure disorder which 
became manifest many years after service is related to 
exposure to radiation during service or to service in any 
other way.  

In the absence of evidence demonstrating a link between 
exposure to ionizing radiation in service and the currently-
shown seizure disorder, the claim for entitlement to service 
connection is not well-grounded.  As discussed above, the 
showing of a nexus to service is a key element in a well-
grounded claim.  Therefore, the benefit sought must be 
denied.






	(CONTINUED ON NEXT PAGE)

ORDER

The claim for entitlement to service connection for a right 
leg disability is not reopened.

Service connection for a seizure disorder is denied.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)




 

